12/22/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 22-0319
                          DA 22-0319

  350 MONTANA, ERIC HUSETH, ABIGAIL HUSETH, AND JEROME WALKER,

                                                   Plaintiffs and Appellees,
                                     V.

         STATE OF MONTANA AND NORTHWESTERN CORPORATION,

                                               Defendants and Appellants.

          On Appeal from the Montana Fourth Judicial District Court,
                  Missoula County, Cause No. DV 21-00684
                   The Honorable Jason Marks, Presiding


    ORDER GRANTING APPELLANTS’ UNOPPOSED JOINT
           MOTION FOR EXTENSION OF TIME
                TO FILE REPLY BRIEF


     Upon consideration of Appellants’ motion for a 30-day extension

of time, and good cause appearing therefor,

     IT IS HEREBY ORDERED that Appellants are granted an

extension of time to and including January 26, 2022, within which to

prepare, file, and serve their Reply briefs on appeal.

     No further extensions will be granted.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                       December 22 2022